Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 7 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
There appears to be no support in the original disclosure (parent application 16/033074) for the limitation "decrease a transmission loss in a transverse electric mode".  Instead it appears that the polarizer induces less loss in a transverse electric mode than in a transverse magnetic mode, which is not equivalent to actually decreasing transmission loss in the transverse electric mode.  Thus the quoted limitation from claim 7 is regarded as new matter.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite because it is not clear what is encompassed by "mitigate" in the last line.  The term "mitigate" or a word based on a "mitigat-" root does not appear in the original disclosure.  It is not clear whether "mitigate" is limited to the disclosed function of absorbing or increasing the transmission loss of light in a transverse magnetic mode (specification e.g. at [0009], [0030], and [0032]), or is intended to cover some other treatment of such light.  Claims 2-11 are rejected by dependence from claim 1.
For the purposes of the remainder of this action it will be assumed that "mitigate" means "increase the transmission loss of".

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10310185 B1 (already of record via information disclosure statement.  Although the claims at issue are not identical, they are not patentably distinct from each other because '185 claim 5 anticipates instant claims 1 and 3-6 (insofar as claim 1 is understood).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (October 2015 article in Photonics Technology Letters, already of record via information disclosure statement).
Claim 1:  Xu discloses a silicon photonics device comprising (see fig. 1): 
a silicon-on-insulator substrate including a silicon layer ("Si Substrate") and a silicon dioxide layer (comprising the layers labeled "BOX" (buried oxide) and "SiO2"); 
a waveguide (the "strip" waveguide of width W1) disposed on the silicon-on-insulator substrate, the silicon dioxide layer at least partially overlaying the waveguide; and 
a plate (either metal strip labeled "Ag") exhibiting metallic characteristics at least partially embedded in the silicon dioxide layer of the silicon-on-insulator substrate, the plate spaced apart from the waveguide and configured to mitigate {increase the transmission loss of} transverse magnetic emission propagating through the waveguide (see e.g. first paragraph of section II). 
    PNG
    media_image1.png
    463
    647
    media_image1.png
    Greyscale

magnified Fig. 1 from Xu et al.
Claim 2:  The waveguide includes material (silicon) exhibiting semiconductor characteristics.  
Claim 3:  The plate is disposed parallel to the waveguide.  
Claim 4:  The plate induces a transmission loss greater than or equal to a target transmission loss in a light wave propagating through the waveguide in a transverse magnetic mode.  
Claim 5:  The plate induces a transmission loss less than or equal to a target transmission loss in a light wave propagating through the waveguide in a transverse electric mode.  
Claim 6:  The waveguide and the plate have dimensions corresponding to a polarization extinction ratio ("ER" in figs. 3-6).
	Claim 8:  The plate has different dimensions than the waveguide (at least different widths).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (applied above) in view of US 2003/0095737 A1.
Claim 10:  Xu does not mention a dense wavelength division multiplexing circuit coupled to the waveguide for transmitting a light wave in C-band or O-band.  '737 discloses such a DWDM circuit in e.g. fig. 7A.  It is noted that the fig. 7A circuit includes an arrayed waveguide grating (AWG) 50 to act as a combiner ([0166]).  According to [0168], light in a TM mode is undesirable and one method to remove it is to place a TM mode filter at the output of the AWG.  Xu discloses such a filter as described above.  A person of ordinary skill in the art could have applied the type of TM mode filter taught by Xu to the '737 circuit with predictable results.  Thus it would have been obvious to such a person before the effective filing date of claim 10 to do so, motivated by a desire to maintain the optical signals substantially in a TE mode as mentioned in [0168] of '737.
Claim 11:  The device of the proposed combination meets all the structural limitations implied by claim 11.  No patentable weight is accorded to a claimed process of making a device unless the process results in a structural difference (MPEP 2113).

Allowable Subject Matter
	Claim 9 is not rejected under art and thus presumably it would be allowable if rewritten in independent form including all the limitations of claim 1, and if the rewriting avoids the above-mentioned indefiniteness issue of claim 1.

Conclusion
	The additional reference listed on the attached 892 form is considered relevant to the subject matter of this application and was cited in a parent application.



Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Stahl/Primary Examiner, Art Unit 2874